PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ottah et al.
Application No. 15/530,963
Filed: 29 Mar 2017
For: Esom 11


:
:
:
:	DECISION ON PETITION
:



This is a decision on the petition under 37 CFR 1.137(a), filed November 16, 2021, requesting revival of the above-identified application.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency decision.

The petition is dismissed because the petition was not signed by a proper party.
37 CFR 1.33(b) provides:
Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
(1) A patent practitioner of record;
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
The present petition was signed by Chikezie Ottah.  Chikezie Ottah is one of 4 joint inventors. The four joint inventors together are the applicant. Please submit a renewed petition signed by a registered practitioner or all four joint inventors. 

Because the November 16, 2021 petition was not properly signed, the petition must be dismissed, and the merits of the petition will not be reached.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET